Citation Nr: 0000815	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-08 342 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1976.  He died on August [redacted], 1996.  The 
appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

At her August 1999 hearing before the undersigned, the 
appellant indicated that the veteran had medical records at 
the Portsmouth Naval Hospital and at Fort Eustis which were 
not contained in the claims folder.  The appellant also 
indicated that the veteran's employer, the Newport News Naval 
Shipyard, might also have medical records relating to the 
treatment of the veteran.  Thus, she has identified records 
that might be relevant to her claim, to which VA has access, 
and which have not yet been obtained.

A remand to obtain such records is in order.  As the purpose 
of this remand is to obtain evidence which is not currently 
in the claims folder, the Board makes no finding as to 
whether or not the appellant's claim is well grounded.  The 
evidence obtained may have bearing on whether or not the 
claim is well grounded.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a vascular 
disorder and obtain complete clinical 
records from the identified sources, to 
specifically include records from the 
Portsmouth Naval Hospital, the Newport 
News Naval Shipyard, and Fort Eustis.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the claim remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The appellant is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
the VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV,  8.44-8.45, 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


